Case 4:18-cv-00247-ALM Document 184-4 Filed 06/22/20 Page 1 of 25 PageID #: 4230



                              CAUSE NO. 20-2579-431


    THOMAS RETZLAFF,                          §      IN THE DISTRICT COURT
     Petitioner,                              §
                                              §
    Vs.                                       §   OF DENTON COUNTY, TEXAS
                                              §
    JASON LEE VAN DYKE,                       §
         Respondent.                          §       431st JUDICIAL DISTRICT




        PETITONER’S REQUEST FOR ISSUANCE OF A BENCH
      WARRANT FOR THE ARREST OF FUGITIVE WITNESS JAMES
                   ALEXANDER MCGIBNEY



          Petitioner asks the court to issue a bench warrant or writ of attachment

    for the arrest of James A. McGibney for refusing to attend a deposition, as

    provided by Texas Code of Criminal Procedure Chapter 24.



                               A. INTRODUCTION

    1.    Petitioner is Thomas Retzlaff; respondent is Jason Lee Van Dyke.


    2.    This case involves a sexual assault / stalking / human trafficking

    victim application for order of protection brought pursuant to Texas Code of

    Criminal Procedure Chapter 7A. An order of protection is being sought

    against Jason Lee Van Dyke, who is the leader of the Proud Boys white


                                          1
Case 4:18-cv-00247-ALM Document 184-4 Filed 06/22/20 Page 2 of 25 PageID #: 4231




    supremacist gang, regarding acts of stalking, threats of violence, and threats

    of murder committed by Van Dyke against Mr. Retzlaff due to Mr. Retzlaff

    being a witness against Van Dyke in various State Bar disciplinary

    proceedings (for which Van Dyke was recently given yet another suspension

    and fine), as well as Mr. Retzlaff being a witness for the prosecution in Van

    Dyke’s ongoing criminal cases.


    3.       A hearing on the application for protective order is set for June 29,

    2020.



                                                     B. Facts

    4.       James Alexander McGibney is a fellow member of the white

    supremacist gang the Proud Boys.1 He also runs a revenge pornography

    website that posts the intimate photographs of young girls whom McGibney

    then sexual blackmails by threatening to post their personal information and

    make defamatory statements about them unless these girls and their families

    pay him $499. McGibney’s business model is called “Crowd Sourced

    Blackmailing.”

    1
             The Proud Boys has been designated as a hate group by the Southern Poverty Law Center. The
    Anti-Defamation League describes the organization as a misogynistic, Islamophobic, transphobic and anti-
    immigrant extremist group with some members that “espouse white supremacist and anti-Semitic
    ideologies.” It has more than 10,000 members across the country and has been responsible for numerous
    acts of political and racial violence, to include organizing the Unite the Right rally in Charlottesville, VA,
    in August 2017 in which one woman was murdered and dozens injured.


                                                          2
Case 4:18-cv-00247-ALM Document 184-4 Filed 06/22/20 Page 3 of 25 PageID #: 4232




    5.    On May 19, 2020, respondent Van Dyke filed a First Amended

    Answer in which he outlined various “affirmative defenses.” On May 29,

    2020, Van Dyke filed his First Amended Answers to Interrogatories in

    which he identified McGibney as his “main witness” in support of his

    affirmative defenses and stated that he would be a person called upon to

    testify regarding this at trial. See Van Dyke’s Amended Interrogatory

    Answers, numbers 2(b) and 20.


    6.    In a concurrent federal lawsuit involving the parties (Van Dyke v.

    Retzlaff, Case No. 4:18-cv-00247, filed in the U.S. District Court for the

    Eastern District of Texas), Van Dyke also listed McGibney as his “main

    witness” and a person whom he will call upon at trial to testify.


    7.    As a result of both of these revelations, a federal subpoena was issued

    notifying McGibney that he was required to attend a deposition on June 17,

    2020, in Austin, Texas. See attached Exhibit 1. He failed to appear. (This

    is the second time that McGibney has failed to appear at a properly noticed

    deposition, with the first being on June 8, 2020.)


    8.    In addition to being a member of the Proud Boys white supremacist

    gang, James Alexander McGibney frequently brags in news media



                                           3
Case 4:18-cv-00247-ALM Document 184-4 Filed 06/22/20 Page 4 of 25 PageID #: 4233




    interviews to having an “Online Army of Trolls” at his disposal and of being

    a leader within the illegal hacking groups Anonymous and The Rustle

    League. 2 Several of McGibney’s followers / hired employees have recently

    been arrested by federal authorities and are doing hard time for computer

    related crimes:

          a) Deric Lostutter (Case # 5:2016-cr-00062 in the E.D. of KY – 2 years
             federal prison for cyberstalking, computer hacking, and lying to the
             FBI).

          b) Justin Liverman (Case # 1:16-cr-00313 in the E.D. of VA – 5 years
             federal prison for hacking the personal email accounts of the CIA
             director and the National Security Director, “doxing” government
             officials, and making bomb threats).

          c) Matthew Keys (Case # 2:13-cr-00082 in the E.D. of Calif – 2 years
             in federal prison for computer hacking).

          d) And one associate, Christopher Doyon (aka “Commander X”) is still
             on the run from the FBI today (Case # 5:11-cr-00683 in the N.D. of
             Calif).


    9.      Both McGibney and Van Dyke have been involved in recent attempts

    at SWATting Mr. Retzlaff and his family members. Recently, McGibney

    posted ‘revenge porn’ photographs of Mr. Retzlaff’s daughter, Brittany, on

    his Cheaterville.com website along with highly defamatory claims about her

    2
             See, e.g., Vigilanteville: James McGibney and his online army, published Oct 7, 2014, in Al
    Jazeera America (online at: http://america.aljazeera.com/articles/2014/10/7/james-mcgibney-
    bullyville.html and James McGibney: Digital Vigilante, published Feb 25, 2016, in the UK Edition of
    Wired Magazine (online at: https://www.wired.co.uk/article/james-mcgibney-troll-hunter) and The Bully
    Waging War Against Bullies, published July 11, 2017, in The Daily Beast (online at:
    https://www.thedailybeast.com/the-bully-waging-war-against-bullies).


                                                       4
Case 4:18-cv-00247-ALM Document 184-4 Filed 06/22/20 Page 5 of 25 PageID #: 4234




    and Mr. Retzlaff. McGibney later sued Mr. Retzlaff in a series of SLAPP

    lawsuits filed in both California and Texas, which resulted in him being hit

    with court sanctions and attorney’s fees of $1.3 million for violating the

    Texas anti-SLAPP statute. See McGibney v. Retzlaff, et al, Case # 067-

    270669-14, filed in the 67th District Court of Tarrant County, Texas, final

    judgment dated December 30, 2015.


    10.   As a member and leader within the hacking group Anonymous,

    McGibney (who works in the IT department at the Pflugerville, Texas,

    location of Rosendin Electric) has bragged in news articles and on social

    media about having access to, and utilizing, the Shadow Brokers /

    Anonymous ‘leaked’ hacking tools belonging to the NSA’s Office of

    Tailored Access Operations (such as EternalBlue), which is easily available

    online. McGibney claims to be an expert in this kind of stuff (he testified to

    that under oath in one of the SLAPP lawsuits he filed against Mr. Retzlaff),

    and in an interview with Wired Magazine in April 2016 he claimed to have

    used such tools in the past against such personal “enemies” as Hunter Moore

    and others whom he stalks!


    11.   As evidenced by the attached affidavits from various process servers,

    McGibney has repeatedly been evading service of the subpoena, in violation



                                           5
Case 4:18-cv-00247-ALM Document 184-4 Filed 06/22/20 Page 6 of 25 PageID #: 4235




    of the law. No less than 16 separate attempts were made to serve McGibney

    at his home and work locations in Williamson County, Texas. See attached

    Exhibits 2 – 4. McGibney’s supervisor at the Pflugerville location of

    Rosendin Electric, John Colley, was personally informed about the two

    federal subpoenas and has failed to cooperate.3


    12.      Mr. Retzlaff provides the court with all of this information so that the

    court knows that it is dealing with a slippery character who regularly acts

    outside of the law and social norms the rest of us take for granted; thus, the

    only certain way of securing McGibney’s appearance for court hearings and

    depositions is for the court to issue a bench warrant / writ of attachment for

    the following individual:

                               James Alexander McGibney
                               DOB: Oct 31, 1973
                               TX DL# 45457283
                               SSN: XXX-XX-XXXX

                               Home:
                               4305 Ridgebend Dr.
                               Round Rock, TX 78665-5009

                               Work:
                               Rosendin Electric, Inc.
                               1033 Meister Ln., Ste. 100
                               Pflugerville, TX 78660


    3
             John Arthur Colley resides at 135 Cattle Trail Way, Georgetown, TX 78633-4562, and Mr.
    Retzlaff will shortly be requesting the Clerk to issue a subpoena for him so he can be questioned under oath
    about this obstruction of justice.


                                                         6
Case 4:18-cv-00247-ALM Document 184-4 Filed 06/22/20 Page 7 of 25 PageID #: 4236




    13.     In addition to McGibney’s association with the Proud Boys white

    supremacist gang, it appears from various social media posts that McGibney

    is also linked to the Boogaloo Movement – a right-wing extremist group that

    harbors a mistrust of law enforcement and government, and anticipates a

    second American Civil War, referred to as the “boogaloo.”4 During a May

    28, 2020, deposition in this case, Van Dyke admitted to speaking with

    McGibney on at least a weekly basis for the past two or more years. Mr.

    Retzlaff requested that he make his “main witness” available for deposition,

    but Van Dyke refused.



                                               C. Prayer

    14.     Mr. Retzlaff has a Sixth Amendment right to confront and question

    the witnesses against him. Van Dyke has identified McGibney as his “main

    witness” in this case. For these reasons, Mr. Retzlaff asks the court to issue

    a bench warrant / writ of attachment ordering law enforcement officers to

    arrest James Alexander McGibney and hold him in custody until a

    deposition can take place and trial be had in this case.




    4
            Two members of McGibney’s boogaloo group were arrested this week for the murder of several
    law enforcement officers in northern California.


                                                     7
Case 4:18-cv-00247-ALM Document 184-4 Filed 06/22/20 Page 8 of 25 PageID #: 4237




    Respectfully submitted,




    __________________
    Thomas Retzlaff
    PO Box 46424
    Phoenix, AZ 85063-6424
    (210) 317-9800
    email: Retzlaff@texas.net

    Petitioner, pro se




                                       8
Case 4:18-cv-00247-ALM Document 184-4 Filed 06/22/20 Page 9 of 25 PageID #: 4238




                      CERTIFICATE OF CONFERENCE



          I certify that on June 16, 2020, I conferred with respondent, Jason Van

    Dyke, and he said he was not going to produce McGibney for a deposition.




             _________________
             Thomas Retzlaff




                                         9
Case 4:18-cv-00247-ALM Document 184-4 Filed 06/22/20 Page 10 of 25 PageID #: 4239




                           CERTIFICATE OF SERVICE



           I certify that on June 18, 2020, a copy of this document was

     electronically filed with the Texas e-Filing system, which will automatically

     serve a Notice of Electronic Filing on the following counsel of record:

              Jason Lee Van Dyke – respondent, pro se

             John Colley – Director of Operations, Rosendin Electric, (512)
        272-8841, email: jcolley@rosendin.com




              _________________
              Thomas Retzlaff




                                          10
Case 4:18-cv-00247-ALM Document 184-4 Filed 06/22/20 Page 11 of 25 PageID #: 4240




                        EXHIBIT 1
Case
  Case
     4:18-cv-00247-ALM
       4:18-cv-00247-ALMDocument
                          Document
                                 184-4
                                   178 Filed
                                       Filed 06/22/20
                                             06/09/20 Page
                                                      Page 12
                                                           1 ofof225
                                                                   PageID
                                                                     PageID
                                                                          #: #:4066
                                                                                 4241



                   IN THE UNITED STATES DISTRICT FOR THE
                        EASTERN DISTRICT OF TEXAS,
                             SHERMAN DIVISION

     JASON LEE VAN DYKE,             §
         Plaintiff,                  §
                                     §
     v.                              §
                                     §
     THOMAS CHRISTOPHER              §                        NO. 4:18-CV-247-ALM
     RETZLAFF, a/k/a DEAN            §
     ANDERSON, d/b/a BV FILES, VIA   §
     VIEW FILES, L.L.C., and VIAVIEW §
     FILES,                          §
          Defendants                 §

               RETZLAFF’S NOTICE OF ISSUANCE OF SUBPOENA AND
            NOTICE OF DEPOSITION DUCES TECUM OF JAMES MCGIBNEY

     TO:   JASON VAN DYKE

     PLEASE TAKE NOTICE, that pursuant to Fed. R. Civ. P. 45(a)(4) you are being
     notified of defendant’s intent to issue the attached subpoena to appear at a
     deposition and this notice of deposition duces tecum to your identified witness.

     TO:   JAMES MCGIBNEY
           4305 RIDGEBEND DR
           ROUND ROCK, TX 78665

     PLEASE TAKE NOTICE that, pursuant to Fed. R. Civ. P. 30(a)(1) and 45,
     defendant will take the deposition upon oral examination, to be recorded by
     stenographic and videographic means, at the offices at Huesby Global Litigation
     Support, 7000 N. Mopac Expressway, 2nd floor, Austin, TX 78731. James
     McGibney is instructed to provide documents identified in the attached Exhibit A.
     The deposition will commence at 9:00 AM on June 17, 2020. The deposition will
     continue from day to day until completed.

     This notice was issued without your prior agreement because plaintiff did not
     cooperate in obtaining convenient dates for your deposition. Should you find the
     date or time noticed for this deposition inconvenient, this office will cheerfully
     cooperate to reschedule the deposition to a more convenient date or time without
     the need for court intervention.
Case
  Case
     4:18-cv-00247-ALM
       4:18-cv-00247-ALMDocument
                          Document
                                 184-4
                                   178 Filed
                                       Filed 06/22/20
                                             06/09/20 Page
                                                      Page 13
                                                           2 ofof225
                                                                   PageID
                                                                     PageID
                                                                          #: #:4067
                                                                                 4242



     In consideration of COVID-19, at your request and with 3-day notice you may
     appear remotely. Should you decide to appear remotely, you are still under
     subpoena to produce the documents identified in Exhibit A at the time of your
     deposition. If you are appearing remotely, arrangements must be made to provide
     the subpoenaed documents prior to the start of your deposition.



     Respectfully submitted,



     By:           /s/ Jeffrey L. Dorrell
     JEFFREY L. DORRELL
     State Bar No. 00787386
     Federal ID # 18465
     jdorrell@hanszenlaporte.com
     ANTHONY L. LAPORTE
     State Bar No. 00787876
     alaporte@hanszenlaporte.com
     14201 Memorial Drive
     Houston, Texas 77079
     Telephone 713-522-9444
     FAX: 713-524-2580
     ATTORNEYS FOR DEFENDANT TOM RETZLAFF


                                                CERTIFICATE OF SERVICE

            I certify that on     6-9      , 2020, the foregoing was electronically filed using
     the Court’s CM/ECF filing system, which will provide notice and a copy of this
     document to the following if a registered ECF filer in the United States District Court for
     the Eastern District of Texas, Sherman Division.

                Mr. Jason Lee Van Dyke
                Plaintiff, Pro Se
                P.O. Box 2618
                Decatur, Texas 76234
                Telephone: 940-305-9242
                jasonleevandyke@gmail.com


                /s/ Jeffrey L. Dorrell
     JEFFREY L. DORRELL


     Van Dyke v. Retzlaff
                Retzlaff’s Notice Duces Tecum                                                 2
      Case
       Case4:18-cv-00247-ALM
            4:18-cv-00247-ALM Document
                               Document184-4
                                        178-1 Filed
                                               Filed06/22/20
                                                     06/09/20 Page
                                                               Page14
                                                                    1 of 25
                                                                         5 PageID
                                                                            PageID#:#:4068
                                                                                       4243
AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                            for the
                                                              Eastern District of Texas

                                                                               )
                               Plaintiff                                       )
                                  v.                                           )      Civil Action No.
                                                                               )
                                                                               )
                              Defendant                                        )

                             SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION

To:

                                                       (Name of person to whom this subpoena is directed)

        Testimony: YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify at a
deposition to be taken in this civil action. If you are an organization, you must designate one or more officers, directors,
or managing agents, or designate other persons who consent to testify on your behalf about the following matters, or
those set forth in an attachment:


 Place:                                                                                Date and Time:



          The deposition will be recorded by this method:

          Production: You, or your representatives, must also bring with you to the deposition the following documents,
          electronically stored information, or objects, and must permit inspection, copying, testing, or sampling of the
          material:




       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:
                                   CLERK OF COURT
                                                                                         OR

                                           Signature of Clerk or Deputy Clerk                               Attorney’s signature

The name, address, e-mail address, and telephone number of the attorney representing (name of party)
                                                                        , who issues or requests this subpoena, are:


                                Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things before
trial, a notice and a copy of the subpoena must be served on each party in this case before it is served on the person to
whom it is directed. Fed. R. Civ. P. 45(a)(4).
Case
 Case4:18-cv-00247-ALM
      4:18-cv-00247-ALM Document
                         Document184-4
                                  178-1 Filed
                                         Filed06/22/20
                                               06/09/20 Page
                                                         Page15
                                                              2 of 25
                                                                   5 PageID
                                                                      PageID#:#:4069
                                                                                 4244
     Case
      Case4:18-cv-00247-ALM
           4:18-cv-00247-ALM Document
                              Document184-4
                                       178-1 Filed
                                              Filed06/22/20
                                                    06/09/20 Page
                                                              Page16
                                                                   3 of 25
                                                                        5 PageID
                                                                           PageID#:#:4070
                                                                                      4245

AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action (Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                 (i) disclosing a trade secret or other confidential research, development,
                                                                                   or commercial information; or
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                     (ii) disclosing an unretained expert’s opinion or information that does
person to attend a trial, hearing, or deposition only as follows:                  not describe specific occurrences in dispute and results from the expert’s
   (A) within 100 miles of where the person resides, is employed, or               study that was not requested by a party.
regularly transacts business in person; or                                            (C) Specifying Conditions as an Alternative. In the circumstances
   (B) within the state where the person resides, is employed, or regularly        described in Rule 45(d)(3)(B), the court may, instead of quashing or
transacts business in person, if the person                                        modifying a subpoena, order appearance or production under specified
      (i) is a party or a party’s officer; or                                      conditions if the serving party:
      (ii) is commanded to attend a trial and would not incur substantial               (i) shows a substantial need for the testimony or material that cannot be
expense.                                                                           otherwise met without undue hardship; and
                                                                                        (ii) ensures that the subpoenaed person will be reasonably compensated.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or              (e) Duties in Responding to a Subpoena.
tangible things at a place within 100 miles of where the person resides, is
employed, or regularly transacts business in person; and                             (1) Producing Documents or Electronically Stored Information. These
   (B) inspection of premises at the premises to be inspected.                     procedures apply to producing documents or electronically stored
                                                                                   information:
(d) Protecting a Person Subject to a Subpoena; Enforcement.                           (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              must organize and label them to correspond to the categories in the demand.
responsible for issuing and serving a subpoena must take reasonable steps             (B) Form for Producing Electronically Stored Information Not Specified.
to avoid imposing undue burden or expense on a person subject to the               If a subpoena does not specify a form for producing electronically stored
subpoena. The court for the district where compliance is required must             information, the person responding must produce it in a form or forms in
enforce this duty and impose an appropriate sanction—which may include             which it is ordinarily maintained or in a reasonably usable form or forms.
lost earnings and reasonable attorney’s fees—on a party or attorney who               (C) Electronically Stored Information Produced in Only One Form. The
fails to comply.                                                                   person responding need not produce the same electronically stored
                                                                                   information in more than one form.
 (2) Command to Produce Materials or Permit Inspection.                               (D) Inaccessible Electronically Stored Information. The person
   (A) Appearance Not Required. A person commanded to produce                      responding need not provide discovery of electronically stored information
documents, electronically stored information, or tangible things, or to            from sources that the person identifies as not reasonably accessible because
permit the inspection of premises, need not appear in person at the place of       of undue burden or cost. On motion to compel discovery or for a protective
production or inspection unless also commanded to appear for a deposition,         order, the person responding must show that the information is not
hearing, or trial.                                                                 reasonably accessible because of undue burden or cost. If that showing is
   (B) Objections. A person commanded to produce documents or tangible             made, the court may nonetheless order discovery from such sources if the
things or to permit inspection may serve on the party or attorney designated       requesting party shows good cause, considering the limitations of Rule
in the subpoena a written objection to inspecting, copying, testing, or            26(b)(2)(C). The court may specify conditions for the discovery.
sampling any or all of the materials or to inspecting the premises—or to
producing electronically stored information in the form or forms requested.        (2) Claiming Privilege or Protection.
The objection must be served before the earlier of the time specified for            (A) Information Withheld. A person withholding subpoenaed information
compliance or 14 days after the subpoena is served. If an objection is made,       under a claim that it is privileged or subject to protection as trial-preparation
the following rules apply:                                                         material must:
     (i) At any time, on notice to the commanded person, the serving party              (i) expressly make the claim; and
may move the court for the district where compliance is required for an                 (ii) describe the nature of the withheld documents, communications, or
order compelling production or inspection.                                         tangible things in a manner that, without revealing information itself
     (ii) These acts may be required only as directed in the order, and the        privileged or protected, will enable the parties to assess the claim.
order must protect a person who is neither a party nor a party’s officer from        (B) Information Produced. If information produced in response to a
significant expense resulting from compliance.                                     subpoena is subject to a claim of privilege or of protection as
                                                                                   trial-preparation material, the person making the claim may notify any party
 (3) Quashing or Modifying a Subpoena.                                             that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
  (A) When Required. On timely motion, the court for the district where            information and any copies it has; must not use or disclose the information
compliance is required must quash or modify a subpoena that:                       until the claim is resolved; must take reasonable steps to retrieve the
                                                                                   information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
                                                                                   subpoena or an order related to it.


                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
Case
 Case4:18-cv-00247-ALM
      4:18-cv-00247-ALM Document
                         Document184-4
                                  178-1 Filed
                                         Filed06/22/20
                                               06/09/20 Page
                                                         Page17
                                                              4 of 25
                                                                   5 PageID
                                                                      PageID#:#:4071
                                                                                 4246




                         DOCUMENTS TO BE PRODUCED

        1. All documents reflecting communications between your (or from any other
           3rd party) and Jason Lee Van Dyke, to include all emails, text messages and
           any other form of communication (to include notes of any conversations),
           from January 1, 2014, to the date of your response.

        2. All documents supporting a claim that Thomas Retzlaff is the author of
           content on the “BV Files” blog located at www.ViaViewFiles.net.

        3. All documents supporting a claim that Thomas Retzlaff is an administrator
           of, or otherwise exercising control over, the BV Files blog.

        4. All documents pertaining to any technical, scientific, or investigative
           methods you have used to determine that Thomas Retzlaff is an owner,
           administrator, author, or contributor of content to the “BV Files” blog
           located at www.ViaViewFiles.net.

        5. Your most current resume.

        6. All documents evidencing any computer technology and investigative
           training you have had, including college degrees, diplomas, certificates, or
           transcripts of course work.

        7. All documents evidencing any special skills in computer technology you
           claim to possess, including college degrees, diplomas, certificates, or
           transcripts of course work.

        8. All documents reflecting communications between you and Philip Klein,
           including audio recordings, letters, reports, e-mails, text messages, and any
           other form of communication (to include notes of any conversations), from
           January 1, 2014, to the date of your response.

        9. All documents reflecting communications between you and Brittany
           Retzlaff, including audio recordings, letters, reports, e-mails, text messages,
           drafts of affidavits, interlineated comments on drafts of affidavits. and any
           other form of communication (to include notes of any conversations), from
           January 1, 2014, to the date of your response.

        10. All documents reflecting communications between you and Collin Retzlaff,
            including audio recordings, letters, reports, e-mails, text messages, drafts of
            affidavits, interlineated comments on drafts of affidavits. and any other form


                                                                                          1
Case
 Case4:18-cv-00247-ALM
      4:18-cv-00247-ALM Document
                         Document184-4
                                  178-1 Filed
                                         Filed06/22/20
                                               06/09/20 Page
                                                         Page18
                                                              5 of 25
                                                                   5 PageID
                                                                      PageID#:#:4072
                                                                                 4247



           of communication (to include notes of any conversations), from January 1,
           2014, to the date of your response.

        11. All communications between you and Walker Wicevich, including audio
            recordings, letters, reports, e-mails, text messages, and any other form of
            communication (to include notes of any conversations), from January 1,
            2014, to the date of your response.

        12. All communications between you and any representative of the FBI,
            including audio recordings, letters, reports, e-mails, text messages, and any
            other form of communication (to include notes of any conversations), from
            January 1, 2014, to the date of your response.

        13. All communications referencing or pertaining to Thomas Retzlaff between
            you and any member of local, state, or federal law enforcement.

        14. Copies of any law enforcement reports, complaints, and communications,
            you have filed, submitted, or transmitted that reference or pertain to Thomas
            Retzlaff from January 1, 2014, to the date of your response.

        15. All documents reflecting any surveillance activities performed by you or at
            your request on Thomas Retzlaff or any of his family members from January
            1, 2014, to the date of your response.

        16. All communications between you and any family member of Thomas
            Retzlaff, including audio recordings, letters, reports, e-mails, text messages,
            and any other form of communication (to include notes of any
            conversations), from January 1, 2014, to the date of your response.




                                                                                          2
Case 4:18-cv-00247-ALM Document 184-4 Filed 06/22/20 Page 19 of 25 PageID #: 4248




                        EXHIBIT 2
Case 4:18-cv-00247-ALM Document 184-4 Filed 06/22/20 Page 20 of 25 PageID #: 4249


                                CAUSE NO. 4:18-CV-247-ALM
   JASON LEE VAN DYKE,                 §
   PLAINTIFF                           §
                                       §              IN THE US DISTRICT COURT, EASTERN
   VS.                                 §                              DISTRICT OF TEXAS
                                       §
   THOAS CHRISTOPHER RETZLAFF, A/K/A §                  ____________________ COUNTY, FD
   DEAN ANDERSON, DBA BV FILES, ET AL, §
   DEFENDANT                           §


                      DECLARATION OF Dane R Cuppett OF DUE DILIGENCE


   On Monday, June 8, 2020 at 02:19 PM

   SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION, EXHIBIT A, RETZLAFF'S
   NOTICE OF ISSUANCE OF SUBPOENA AND NOTICE OF DEPOSITION DUCES TECUM OF
   JAMES MCGIBNEY, WITNESS FEE CHECK for service on JAMES MCGIBNEY came to hand.


   On Tuesday, June 9, 2020 at 06:57 AM, at 1033 MEISTER LN, PFLUGERVILLE, TRAVIS
   COUNTY, TX 78660 Arrived at 1033 Meister Lane, Pflugerville, TX 78660. Located a new
   suburban and three new Silverados in the parking lot but none have plates that match
   those provided. Waiting..
   On Tuesday, June 9, 2020 at 07:11 AM, at 1033 MEISTER LN, PFLUGERVILLE, TRAVIS
   COUNTY, TX 78660 New Black Tahoe larked right in front with tx plates LNK0262 comes
   back registered for Rosendin Electric, Inc. There are cameras all over this place. About
   ever 30 feet along the side of the building and at each entrance there is a camera.
   On Tuesday, June 9, 2020 at 08:23 AM, at 1033 MEISTER LN, PFLUGERVILLE, TRAVIS
   COUNTY, TX 78660 Attempted service at 1033 Meister Lane, Pflugerville, TX 78660, no
   sign of either vehicle described. Went to lobby, door is key card access only and sign says
   closed to visitors. The lady from behind the desk came and opened the door a few inches
   to speak to me. She said he is in a meeting and not accepting any visitors today. I asked if
   there was a better time I could come tomorrow and she said she doesn't know his
   schedule. I left my card with her. 6/9/2020 5:16 pm Called (408)601-0685 - this is a
   google voice phone where you have to state your name. I did so and it rang several times
   and went to voice mail. I left a message requesting a call back. 6/9/2020 5:22 pm Called
   512-796-1645 and it was pushed to voice mail in the middle of the second ring. Left a
   message. Also sent a text message requesting a call back. 6/9/2020 5:22 pm I sent him
   an email to james@bullyville.com requesting a call. 6/9/2020 5:22 pm I sent him an email
   to legal@viaview.com requesting a call.
   On Wednesday, June 10, 2020 at 11:13 AM, at 1033 MEISTER LN, PFLUGERVILLE,
   TRAVIS COUNTY, TX 78660 Called him on 512-796-1645, went to generic voicemail. left
   another message. Called 408-601-0685, no response. Left message. 6/10 at 11:16 am: I
   called (512)272-8841 (the number Julie provided for John Colley, Mr. McGibney's boss).
   This is the main number for Rosendin. Per the receptionist, Mr. Colley is not in the office.
   She transferred me to his voice mail and I left a detailed voice mail explaining that we
   have a federal subpoena we need to deliver to one of his employees, Mr. James McGibney
   and that Mr. McGibney was not making himself available. I asked for a call back to help
   coordinate a good time for us to bring Mr. McGibney his federal subpoena. 6/10 at 11:20
   am: I emailed jcolley@rosendin.com (the email Julie provided for John Colley, Mr.
   McGibney's employer) explaining that I had a federal subpoena I needed to drop off with
   one of his employees, Mr. McGibney. I asked for a call or email back to help arrange a
   good time for us to do so, or for any assistance he could provide to help us get in touch
   with Mr. McGibney.
  Client Reference#: 7867.002

  DocID: 273800-002
Case 4:18-cv-00247-ALM Document 184-4 Filed 06/22/20 Page 21 of 25 PageID #: 4250


                                CAUSE NO. 4:18-CV-247-ALM
   JASON LEE VAN DYKE,
   PLAINTIFF                                  §§§§§§§§
                                                    IN THE US DISTRICT COURT, EASTERN
   VS.                                                              DISTRICT OF TEXAS

   THOAS CHRISTOPHER RETZLAFF, A/K/A                    ____________________ COUNTY, FD
   DEAN ANDERSON, DBA BV FILES, ET AL,
   DEFENDANT
   with Mr. McGibney.
   On Wednesday, June 10, 2020 at 04:22 PM, at 1033 MEISTER LN, PFLUGERVILLE,
   TRAVIS COUNTY, TX 78660 Attempted service, no sign of either known vehicle of Mr.
   McGibney.
   On Friday, June 12, 2020 at 10:27 AM, at 1033 MEISTER LN, PFLUGERVILLE, TRAVIS
   COUNTY, TX 78660 To date, I have received no response to any of my attempted
   communications with Mr. McGibney.


   My name is Dane R Cuppett. My address is 604 WEST 9TH STREET SUITE B; AUSTIN, TX
   78701. I am a private process server authorized by and through the Texas Judicial Branch
   Certification Commission (PSC 07114, expires Sunday, October 31, 2021). My e-mail
   address is info@easy-serve.com. My date of birth is October 9, 1984. I am in all ways
   competent to make this declaration, which is based on personal knowledge. I am not a
   party to this case, and have no interest in its outcome. I declare under penalty of perjury
   that the foregoing is true and correct. This declaration is made in conformity with Texas
   Civil Practice and Remedies Code § 132.001.

   Executed in TRAVIS County, Texas on Friday, June 12, 2020.

  /S/ DANE R CUPPETT




  Client Reference#: 7867.002

  DocID: 273800-002
Case 4:18-cv-00247-ALM Document 184-4 Filed 06/22/20 Page 22 of 25 PageID #: 4251




                        EXHIBIT 3
Case 4:18-cv-00247-ALM Document 184-4 Filed 06/22/20 Page 23 of 25 PageID #: 4252



                                     CAUSE NO. 4:18-CV-247-ALM

  JASON LEE VAN DYKE                                   §
  PLAINTIFF                                            §
                                                       §
  VS.                                                  §      IN THE US District Court, Eastern District of
                                                                                                   Texas
                                                       §
  THOAS CHRISTOPHER RETZLAFF, A/K/A
                                                       §
  DEAN ANDERSON, DBA BV FILES, ET AL
  DEFENDANT                                            §
                                                       §
                                                       §
                                                       §

                     DECLARATION OF Emmanuel Morales OF DUE DILIGENCE


  ON Monday, June 8, 2020 AT 2:18 PM
  SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION, EXHIBIT A, RETZLAFF'S NOTICE OF
  ISSUANCE OF SUBPOENA AND NOTICE OF DEPOSITION DUCES TECUM OF JAMES MCGIBNEY,
  WITNESS FEE CHECK for service on JAMES MCGIBNEY came to hand.


  On Tuesday, June 9, 2020 at 6:33 AM, at 4305 RIDGEBEND DR, ROUND ROCK, TX 78665,
  Attempted service at 4305 Ridgebend Drive, Round Rock, TX 78665, no vehicle in driveway. On site
  On Tuesday, June 9, 2020 at 7:37 AM, at 4305 RIDGEBEND DR, ROUND ROCK, TX 78665,
  Attempted service at 4305 Ridgebend Drive, Round Rock, TX 78665, knocked on door rang doorbell no
  answer. video cameras on porch. waited five minutes not again no response.
  On Tuesday, June 9, 2020 at 8:00 PM, at 4305 RIDGEBEND DR, ROUND ROCK, TX 78665, no
  answer, rang doorbell knock on door. no response.
  On Wednesday, June 10, 2020 at 4:58 PM, at 4305 RIDGEBEND DR, ROUND ROCK, TX 78665,
  Attempted service at 4305 Ridgebend Drive, Round Rock, TX 78665, on site, no vehicles in driveway.
  Waiting
  On Wednesday, June 10, 2020 at 5:48 PM, at 4305 RIDGEBEND DR, ROUND ROCK, TX 78665, no
  vehicles in driveway. No response with dog barking inside the home. I left my calling card on the door.
  There are video cameras on the porch

  My name is Emmanuel Morales. I am over the age of eighteen and am not a party to this case. I
  declare under penalty of perjury that the foregoing is true and correct.

  /S/ Emmanuel Morales

  Emmanuel Morales
  Process Server
  604 WEST 9TH STREET SUITE B
   AUSTIN, TX 78701




  7867.002

  Doc ID: 273800_1
Case 4:18-cv-00247-ALM Document 184-4 Filed 06/22/20 Page 24 of 25 PageID #: 4253




                        EXHIBIT 4
Case 4:18-cv-00247-ALM Document 184-4 Filed 06/22/20 Page 25 of 25 PageID #: 4254



                                     CAUSE NO. 4:18-CV-247-ALM

  JASON LEE VAN DYKE                                  §
  PLAINTIFF                                           §
                                                      §
  VS.                                                 §       IN THE US District Court, Eastern District of
                                                                                                   Texas
                                                      §
  THOAS CHRISTOPHER RETZLAFF, A/K/A
                                                      §
  DEAN ANDERSON, DBA BV FILES, ET AL
  DEFENDANT                                           §
                                                      §
                                                      §
                                                      §

                        DECLARATION OF Michael Forrest OF DUE DILIGENCE


  ON Tuesday, June 2, 2020 AT 10:43 AM
  SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION, EXHIBIT A, RETZLAFF'S NOTICE OF
  ISSUANCE OF SUBPOENA AND NOTICE OF DEPOSITION DUCES TECUM OF JAMES MCGIBNEY,
  EXHIBIT A, WITNESS FEE CHECK for service on JAMES MCGIBNEY came to hand.


  On Tuesday, June 2, 2020 at 7:00 PM, at 4305 RIDGEBEND DR, ROUND ROCK, TX 78665, No
  answer at the front door, outside lights on , I could see a large dog through the glass adjacent to the
  door, dog was barking loudly. I went to the neighbor at 4303 and 4307, they were either not at home or
  would not answer the door.
  On Wednesday, June 3, 2020 at 8:15 PM, at 4305 RIDGEBEND DR, ROUND ROCK, TX 78665, No
  answer at the front door, no lights, no sound. All the shades were down and there were no vehicles
  parked in the driveway.
  On Thursday, June 4, 2020 at 2:05 PM, at 1033 MEISTER LN, PFLUGERVILLE, TX 78660, I
  contacted the receptionist at Rosendin Electric Co in Pflugerville, she told me that Mr. Mcgibney was not
  in, that he hadn’t been there all day.
  On Thursday, June 4, 2020 at 7:15 PM, at 4305 RIDGEBEND DR, ROUND ROCK, TX 78665, No
  answer at the front door, no lights, no sound. All the shades were down and there were no vehicles
  parked in the driveway. I contacted the neighbor at 4307 Ridgebend who said she did not know who
  lived next door.
  On Friday, June 5, 2020 at 10:00 AM, at 4305 RIDGEBEND DR, ROUND ROCK, TX 78665, Cancelled
  at the customer's request.

  My name is Michael Forrest. I am over the age of eighteen and am not a party to this case. I declare
  under penalty of perjury that the foregoing is true and correct.

  /S/ Michael Forrest

  Michael Forrest
  Process Server
  427 S. Lynnwood Trail
  CEDAR PARK, TX 78613



  7867.002

  Doc ID: 273616_1
